Citation Nr: 1133883	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an initial compensable disability evaluation for neuritis, left ilioinguinal nerve, status post herniorrhaphy, as of March 1, 2003.  

2.  Entitlement to a disability evaluation in excess of 30 percent for a left inguinal hernia with scarring, prior to January 10, 2003.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of a left inguinal herniorrhaphy with scarring, as of March 1, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to August 1990 and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  

In May 2005, the Board granted a disability evaluation of 30 percent, prior to January 10, 2003, for a left inguinal hernia.  The Board also denied the claim of entitlement to a disability evaluation in excess of 10 percent for the postoperative residuals of a left inguinal hernia as of January 20, 2003.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in May 2007, the Court vacated the Board's May 2005 decision and remanded the matter back to the Board for further consideration.  Namely, the Board was to determine whether compensable disability ratings under Diagnostic Codes 7804 and 8530 were warranted.  

The Board subsequently remanded the Veteran's claim in December 2007, April 2009 and August 2009 for additional evidentiary development.  In an August 2010 rating decision, the RO granted separate disability evaluations for the Veteran's scarring and neuritis, assigning a noncompensable disability evaluation for neuritis, effective as of March 1, 2003.  The claim was then returned to the Board.  The issues currently before the Board are the propriety of the separate disability evaluations assigned by the RO.  


The Board notes that the Veteran's representative submitted a post-remand brief in June 2011 in which the issue on appeal was noted to be whether the Board acted properly in reducing the Veteran's disability rating from 30 percent to 10 percent in its May 2005 decision.  However, this issue is moot.  In May 2007, the Court vacated the Board's May 2005 decision.  Nonetheless, in doing so, the Court concluded that the Board lawfully assigned an appropriate staged disability rating for the Veteran's left hernia condition under O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

The Veteran was originally afforded a video conference hearing in July 2003 before a Veterans Law Judge whom is no longer employed with the Board.  Subsequently, in June 2009, the Veteran attended a hearing at the RO in Muskogee, Oklahoma before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  Prior to January 10, 2003, the scarring of the Veteran's left groin was tender; it was not deep, did not cause limited motion, was not 144 square inches or greater, and did not result in limitation of the affected part.  

2.  Prior to January 10, 2003, the Veteran's left inguinal hernia was postoperative and recurrent and not readily reducible; it was not considered to be inoperable.  

3.  As of March 1, 2003, there has been no evidence of recurrence of the Veteran's left inguinal hernia.  

4.  As of March 1, 2003, the scarring of the Veteran's left groin has been tender with some surrounding decreased sensation; it was not deep, did not cause limited motion, was not 144 square inches or greater, and did not result in limitation of the affected part.  

5.  As of March 1, 2003, the Veteran's neuritis of the ilioinguinal nerve has been mild or moderate; it has not resulted in severe to complete paralysis of the nerve.  This condition was not evident prior to the January 2003 herniorrhaphy.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate disability evaluation of 10 percent for scarring of the left groin, prior to January 10, 2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14 (2010), 4.118, Diagnostic Code 7804 (2002), Diagnostic Codes 7802-05 (2010).  

2.  The criteria for entitlement to a disability evaluation in excess of 30 percent for a left inguinal hernia, prior to January 10, 2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7338 (2010).  

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for scarring of the left groin, as of March 1, 2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14 (2010), 4.118, Diagnostic Code 7804 (2002), Diagnostic Codes 7802-05 (2010).  

4.  The criteria for entitlement to a compensable disability evaluation for neuritis of the left ilioinguinal nerve, as of March 1, 2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8530 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters sent to the Veteran in September 2001, March 2004, January 2008 and August 2009 provided the Veteran with all of the necessary notice.  While all of the notice was not provided to the Veteran prior to the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in July 2004, December 2008 and February 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's outpatient treatment records have also been obtained.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its most recent remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for an examination and that he attended that examination.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability Evaluations Prior to January 10, 2003

The Veteran was originally granted service connection for a herniorrhaphy scar in a November 1990 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 7338-7804, effective as of August 28, 1990.  In August 2001, VA received a claim from the Veteran seeking an increased disability evaluation.  This claim was denied in a February 2002 rating decision.  The Veteran appealed this decision to the Board in December 2002, and in May 2005, the Board increased the Veteran's disability evaluation to 30 percent under a different diagnostic code.  The Veteran appealed this decision to the Court, and in May 2007, the Board's May 2005 decision was vacated.  The assigned 30 percent disability evaluation, however, remained in effect.  

According to a June 2001 VA outpatient treatment record, the Veteran had hyperesthesia following his left inguinal hernia repair.  He was noted to have a left inguinal scar that was tender to the touch.  There was also a slight protrusion of the hernia itself.  A July 2001 surgical consultation noted that the Veteran's pain was likely secondary to scar tissue.  

According to a February 2002 record, the Veteran was seen with complaints of left inguinal pain.  The Veteran reported that he was informed that he had an injury to the inguinal canal nerve that should resolve, but that it had not.  This was not confirmed by the medical evidence of record.  Examination revealed what might be either a small abdominal wall hernia in the left groin or scar formation and nerve entrapment.  The Veteran endorsed constant pain in this area.  

The Veteran underwent a left inguinal hernia repair in August 2002.  However, a January 10, 2003 surgical note diagnosed the Veteran with a recurrent left inguinal hernia and an undescended testicle.  A herniorrhaphy with implantation of a mesh device was performed at this time.  A follow-up treatment record from January 2003 noted that the Veteran had no problems with his hernia repair.  


In May 2005, the Board assigned an increased disability evaluation of 30 percent for the Veteran's hernia under Diagnostic Code 7338.  The Veteran was previously rated as 10 percent disabled due to his herniorrhaphy scar.  However, instead of assigning separate disability evaluations, the Veteran's 10 percent disability evaluation for scarring was considered part of the 30 percent rating for his inguinal hernia.  

The Board finds that this was improper and that the Veteran was entitled to a separate 10 percent disability evaluation for his scarring, prior to January 10, 2003.  Under the regulations in effect at the time of the Veteran's claim, a scar that was superficial, tender and painful on objective demonstration was rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  This is the highest disability evaluation available under Diagnostic Code 7804, as it existed at the time of the Veteran's August 2001 claim.  The above evidence clearly demonstrates that the Veteran had scarring that was painful prior to January 10, 2003.  

However, the preponderance of the evidence demonstrates that a disability evaluation in excess of 10 percent for scarring of the left groin was not warranted prior to January 10, 2003.  Under the regulations in effect at the time of the Veteran's claim, 10 percent was the highest disability evaluation available for scars not on the head, face or neck, unless there was evidence of third degree burn scars exceeding 12 square inches.  38 C.F.R. § 4.118 (effective as of September 22, 1978).  

The rating criteria for the skin were amended as of August 30, 2002.  In this regard, if a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran. 

Under the amended regulations, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  38 C.F.R. § 4.118 (effective August 30, 2002).  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 


The evidence of record demonstrates that the Veteran's scarring of the groin was not deep and does not cause limitation of motion.  As such, Diagnostic Code 7801 is not applicable.  38 C.F.R. § 4.118.  Likewise, the scarring was not unstable.  As such, Diagnostic Code 7803 is also not applicable.  Id.  Diagnostic Code 7805 also does not appear to be applicable to the Veteran's claim, as the VA examiners found no limitation of function due to the Veteran's scar.  See id.  The Board notes that Diagnostic Code 7802 is applicable in that the Veteran's scar is superficial without limiting motion.  However, a 10 percent disability rating is the highest rating available under this code, and this requires evidence of scarring that is 144 square inches (929 sq. cm) or more.  Id.  The evidence does not suggest that the Veteran's scarring was of such a size.  

The only Diagnostic Code that pertains to the Veteran's claim is 7804.  Under this code, a 10 percent disability evaluation is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118.  The evidence demonstrates that the Veteran's scar is tender and painful.  However, a higher disability evaluation of 20 percent is not warranted unless there are three or four service-connected scars that are unstable or painful.  Since the evidence demonstrates that the Veteran does not have three or more scars associated with his service-connected inguinal hernia, a higher disability evaluation is not warranted for scarring.  See id.  

The Board notes that revised provisions for evaluating scars were again enacted effective October 23, 2008.  However, the new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, the revisions do not apply in the present case.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  

In addition, the preponderance of the evidence of record demonstrates that the Veteran was not entitled to a disability evaluation in excess of 30 percent under Diagnostic Code 7338, prior to January 10, 2003.  Diagnostic Code 7338 provides ratings for inguinal hernia.  Small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably (0 percent) disabling.  Inguinal hernia that is not operated, but is remediable, is rated noncompensably (0 percent) disabling.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114. 

The evidence clearly demonstrates that the Veteran's hernia was operable, with surgery taking place on January 10, 2003.  Current treatment records also confirm that there has been no recurrence of the Veteran's inguinal hernia since this surgery.  As such, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 30 percent was not warranted for the Veteran's inguinal hernia prior to January 10, 2003.  

Finally, the preponderance of the evidence demonstrates that the Veteran was not entitled to a separate disability evaluation for neuritis of the left inguinal nerve prior to January 10, 2003.  Prior to this date, there is no clear evidence of neurological impairment secondary to the Veteran's service-connected inguinal hernia.  According to a February 2002 record, the Veteran reported that he was informed that he had an injury to the inguinal canal nerve that had not resolved.  However, the record does not contain medical evidence confirming this report and the February 2002 examining physician only noted possible nerve entrapment.  Treatment records prior to the January 2003 surgery do not confirm the presence of a neurologic condition.  Therefore, the evidence of record does not demonstrate entitlement to a separate disability evaluation for left inguinal nerve impairment prior to January 10, 2003.  

In conclusion, the evidence of record demonstrates that the Veteran is entitled to a separate disability evaluation of 10 percent for scarring of the left groin prior to January 10, 2003.  However, the preponderance of the evidence of record is against entitlement to a disability evaluation in excess of 30 percent for the Veteran's inguinal hernia, as well as a finding of entitlement to a separate disability evaluation for neuritis of the left inguinal nerve.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to these issues.  The Veteran's claim is granted to the extent that the Board has assigned a separate disability evaluation of 10 percent for scarring of the left groin, prior to January 10, 2003.  

Disability Evaluations as of March 1, 2003

The Veteran also contends that he is entitled to an increased disability evaluation for the residuals of his left inguinal hernia repair as of March 1, 2003.  For historical purposes, the Veteran was granted a temporary 100 percent disability evaluation from January 10, 2003 to March 1, 2003 following his surgery.  The RO then assigned a disability evaluation of 10 percent, effective as of March 1, 2003.  In the Board's May 2005 decision (which was vacated by the Court), the Board upheld the reduced disability evaluation as of March 1, 2003.  Despite vacating the Board's decision, the Court concluded that staged ratings had been lawfully assigned in this case.  The claim was subsequently remanded by the Board on a number of occasions, and in an August 2010 rating decision, the RO assigned a separate disability evaluation of 0 percent for neuritis of the left ilioinguinal nerve, status post herniorrhaphy, effective as of March 1, 2003.  Therefore, the issue currently before the Board is entitlement to an increased disability evaluation for scarring of the left groin as well as an increased disability evaluation for neuritis of the left ilioinguinal nerve.  

In August 2003, the Veteran was seen with complaints of intermittent problems with repeated heavy lifting.  The examiner explained to the Veteran that this should resolve over time.  The examiner noted that the Veteran had no hernia recurrency, but he did have a keloid scar at the surgical site.  The Veteran was found to be suffering from neuralgia of the left ilioinguinal nerve.  

The Veteran was also treated in September 2003.  The Veteran reported lots of pain from his surgical repair.  He also reported erectile dysfunction.  The Veteran was also treated in November 2003 for pain that had increased around March or April.  The Veteran again noted this in November 2003 at the VA outpatient clinic.  The Veteran reported that the pain was worsening with a catching or binding sensation in the area.  Examination revealed no signs of an inguinal hernia on either side.  The left groin surgical scar was tender with keloid formation.  The examiner diagnosed the Veteran with chronic pain due to scar formation at the left inguinal hernia site.  

The Veteran underwent additional treatment in January 2004.  There was again no evidence of any hernia present.  The Veteran was diagnosed with possible neuritis if the ilioinguinal nerve.  A Certification of Health Care Provider prepared for the Family and Medical Leave Act in February 2004 notes that the Veteran was status post left inguinal hernia repair.  The Veteran had now developed pain at the surgical site thought to be due to keloid formation and consequent nerve entrapment.  This was noted to be worse with carrying heavy loads and with prolonged weight bearing.  The Veteran required injections of steroids for scar treatment.  

The Veteran underwent a VA examination for his inguinal hernia repair in July 2004.  He reported that he still had pain in the left groin and numbness over the scar area with a sensation like something was inside the wounded area.  Examination revealed the abdomen to be nontender with no masses, organomegaly, or hernia.  Specifically, there was no evidence of any recurrence of the left inguinal hernia.  There was a 10 centimeter (cm) by 0.3 cm oblique well-healed surgical scar in the left lower quadrant.  There was mild tenderness over the scar area.  No masses were felt, but the scar was darker than the adjacent areas of the skin.  No keloid formation was noted and sensation was normal adjacent to the scar.  The Veteran was diagnosed as status post left inguinal hernia repair with residual ilioinguinal neuritis.  The examiner noted that while there was no recurrence of the hernia, the Veteran did complain of pain and tenderness over the scar area.  The examiner felt that this was possibly due to the ilioinguinal neuritis and that it may resolve in due course.  There was no evidence of any specific nerve damage during the surgery.  

The Veteran underwent another VA examination in December 2008.  The Veteran reported some constant pain and tenderness in the scar area and the groin.  Examination revealed two well-healed old surgical scars crossing like an "X."  The vertical scar measured 12 cm by 0.5 cm and the horizontal scar measured 10 cm.  The lower portion of the vertical scar was noted to be mildly tender.  There was no recurrence of hernia or any other abnormalities noted.  The examiner diagnosed the Veteran with left inguinal hernia repair with mesh with residual pain.  This resulted in no significant effects on the Veteran's occupation according to the examiner.  The examiner also opined that there was no clinical evidence of any neurological damage as a result of a left inguinal hernia repair and that there was no paralysis of the ilioinguinal nerve.  

The Veteran was most recently afforded a VA examination for his hernia residuals in February 2010.  It was noted that the Veteran had surgery in January 2003 and mesh was placed in the left groin to reduce the risk of recurrence.  Examination revealed no recurrence of the Veteran's left inguinal hernia.  The Veteran described a difficulty returning to work after the procedure because of pain and discomfort in the area of the surgery.  He also described numbness in the area surrounding the incision.  The Veteran indicated that his pain had worsened because his job as a mail carrier now required him to walk between 8 and 10 miles per day.  The Veteran also described a constant pulling sensation in the area of his scar toward his scrotum.  He noted that the scar was sensitive and tender at times.  The examiner diagnosed the Veteran with a recurrent left inguinal hernia status post herniorrhaphy with mesh placement.  This was associated with residual ilioinguinal neuritis without ilioinguinal paralysis.  The examiner opined that this neuritis was at least as likely as not a result of the Veteran's left herniorrhaphy.  This resulted in left groin pain, tingling and numbness.  The examiner opined that this resulted in significant occupational effects due to problems with pain, mobility, lifting and carrying.  However, the examination report notes that the Veteran missed no time in the last 12 months due to this condition.  

The examiner indicated that the Veteran had a linear scar of the left groin running horizontally that measured 10 cm by 0.25 cm at the widest part of the scar.  The scar was superficial without adherence to underlying tissue, had normal texture, had no loss of skin covering, and no elevation or depression.  There was also no inflammation, edema, induration, keloid formation, inflexibility or gross distortion of symmetry.  There was no limitation of movement or other function.  Color was normal.  This scar was noted to be due to the Veteran's original hernia surgery performed at the age of 13.  

There was also an oblique linear scar of the left groin measuring 12 cm by 0.5 cm at the widest part.  The scar was noted to be superficial without adherence to the underlying tissue.  There was also no loss of covering of the skin, no depression, no inflammation and no edema.  There was slight keloid formation to the distal third of the scar area.  However, there was no induration, inflexibility, gross distortion or asymmetry of any feature.  The scar did not result in limitation of motion or function.  There was hyperpigmentation, tenderness reported by the Veteran and decreased sensation in the immediate area surrounding the scar.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for neuritis of the left inguinal nerve at any time during the pendency of his claim.  According to Diagnostic Code 8530, mild or moderate paralysis of the inguinal nerve is rated as 0 percent disabling.  38 C.F.R. § 4.124a.  The highest disability evaluation of 10 percent is warranted when there is evidence of severe to complete paralysis of the nerve.  Id.  

According to 2003 VA treatment records, the Veteran was suffering from neuralgia of the left ilioinguinal nerve.  The July 2004 VA examiner also noted the possibility of an ilioinguinal neuritis that may resolve in time.  Upon examination in 2008, however, there was no clinical evidence of any neurological damage or paralysis of the ilioinguinal nerve.  Nonetheless, the February 2010 VA examiner concluded that there was residual ilioinguinal neuritis without ilioinguinal paralysis.  The Veteran has reported symptoms of pain and numbness due to this condition.  However, these symptoms alone do not demonstrate that the Veteran's neuritis was manifested by severe or complete paralysis.  Furthermore, there has never been a finding of paralysis of the inguinal nerve, demonstrating that a 10 percent disability evaluation for severe to complete paralysis is not warranted.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his left groin scarring at any time during the pendency of this claim.  As noted in the previous section, the diagnostic criteria in effect at the time of the Veteran's August 2001 claim would not permit a disability evaluation in excess of 10 percent without evidence of third degree burns.  See 38 C.F.R. § 4.118 (effective as of September 22, 1978).  Also, the regulations that were amended as of October 23, 2008 are not applicable, as they only apply to claims received on or after the effective date of these regulations.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As such, the Board will proceed to rate the Veteran's claim based on the rating criteria in effect as of August 30, 2002.  

As the Board has already outlined the applicable rating criteria for scarring in the previous section, the Board will not relist these criteria here.  The evidence of record demonstrates that the Veteran's scarring of the groin is not deep and does not cause limitation of motion.  As such, Diagnostic Code 7801 is not applicable.  38 C.F.R. § 4.118.  Likewise, the scarring is not unstable.  As such, Diagnostic Code 7803 is also not applicable.  Id.  Diagnostic Code 7805 also does not appear to be applicable to the Veteran's claim, as the VA examiners found no limitation of function due to the Veteran's scar.  See id.  The Board notes that Diagnostic Code 7802 is applicable in that the Veteran's scar is superficial without limiting motion.  However, a 10 percent disability rating is the highest rating available, and this requires evidence of scarring that is 144 square inches (929 sq. cm) or more.  Id.  According to the February 2010 VA examination, the Veteran's scar only covers 6 square cm (12 cm x 0.5 cm).  

The only Diagnostic Code that pertains to the Veteran's claim is 7804.  Under this code, a 10 percent disability evaluation is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118.  The evidence demonstrates that the Veteran's scar is tender and painful.  However, a higher disability evaluation of 20 percent is not warranted unless there are three or four service-connected scars that are unstable or painful.  Since the evidence demonstrates that the Veteran does not have three or more scars associated with his service-connected inguinal hernia repair, a higher disability evaluation is not warranted for scarring.  See id.  


Finally, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a separate disability evaluation under Diagnostic Code 7338 for his inguinal hernia since his January 2003 surgery.  According to all of the evidence of record, the Veteran has experienced no recurrence of his inguinal hernia since his January 2003 surgery.  A compensable disability evaluation is not warranted under Diagnostic Code 7338 unless there is evidence of a recurrent inguinal hernia.  38 C.F.R. § 4.114.  

The Board recognizes that the Veteran believes he is entitled to increased disability evaluations for his left inguinal hernia and the residuals of his surgical procedure to repair it.  However, the Veteran has submitted no evidence to demonstrate that he meets the rating criteria for a higher disability evaluation under any applicable Diagnostic Code.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to increased disability evaluations for the residuals of his herniorrhaphy, as of March 1, 2003, must be denied.  Per the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), VA has assigned staged ratings in this case.  

Extraschedular Consideration

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his left inguinal hernia status post hernia repair are tenderness, pain, scarring, and some occupational impairment due to difficulty with lifting or carrying.  However, such impairment is contemplated by the applicable rating criteria.  See 38 C.F.R. §§ 4.114, 4.118, 4.124a, Diagnostic Codes 7338, 7802-05, 8530.  These codes allow for higher disability evaluations when there is evidence of worsening of symptomatology.  As such, the rating criteria reasonably describe the Veteran's disability.  Furthermore, the evidence does not suggest that the Veteran's disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluations.  According to the February 2010 VA examiner, the Veteran missed no work in the past 12 months due to this condition.  While the Veteran submitted evidence of missed work in 2004, the assigned disability evaluations inherently represent some degree of occupational impairment.  Finally, there is no evidence of frequent periods of hospitalization.  When the Veteran underwent surgery in January 2003, a temporary 100 percent disability evaluation was assigned for the appropriate length of time.  As such, referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as noted in the preceding paragraph, the Veteran has been able to maintain full-time employment.  Since the evidence establishes that the Veteran is not unemployable as a result of his service-connected disability, further consideration of this matter is not warranted.  
ORDER

A separate disability evaluation of 10 percent for scarring of the left groin, prior to January 10, 2003, is granted.  

A disability evaluation in excess of 30 percent for a left inguinal hernia, prior to January 10, 2003, is denied.  

A disability evaluation in excess of 10 percent for scarring of the left groin, as of March 1, 2003, is denied.  

A compensable disability evaluation for neuritis of the left ilioinguinal nerve, status post herniorrhaphy, as of March 1, 2003, is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


